 
 
iroIB 
One Hundred Twelfth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. R. 662 
 
AN ACT 
To provide an extension of Federal-aid highway, highway safety, motor carrier safety, transit, and other programs funded out of the Highway Trust Fund pending enactment of a multiyear law reauthorizing such programs. 
 
 
1.Short title; reconciliation of funds 
(a)Short titleThis Act may be cited as the Surface Transportation Extension Act of 2011.  
(b)Reconciliation of fundsThe Secretary of Transportation shall reduce the amount apportioned or allocated for a program, project, or activity under this Act in fiscal year 2011 by amounts apportioned or allocated pursuant to the Surface Transportation Extension Act of 2010 and the Surface Transportation Extension Act of 2010, Part II for the period beginning on October 1, 2010, and ending on March 4, 2011.  
(c)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; reconciliation of funds. 
Title I—Federal-Aid Highways 
Sec. 101. Extension of Federal-aid highway programs. 
Title II—Extension of Highway Safety Programs 
Sec. 201. Extension of National Highway Traffic Safety Administration highway safety programs. 
Sec. 202. Extension of Federal Motor Carrier Safety Administration programs. 
Sec. 203. Additional programs. 
Title III—Public Transportation Programs 
Sec. 301. Allocation of funds for planning programs. 
Sec. 302. Special rule for urbanized area formula grants. 
Sec. 303. Allocating amounts for capital investment grants. 
Sec. 304. Apportionment of formula grants for other than urbanized areas. 
Sec. 305. Apportionment based on fixed guideway factors. 
Sec. 306. Authorizations for public transportation. 
Sec. 307. Amendments to SAFETEA–LU. 
Sec. 308. Level of obligation limitations. 
Title IV—Extension of Expenditure Authority 
Sec. 401. Extension of expenditure authority.   
IFederal-Aid Highways 
101.Extension of Federal-aid highway programs 
(a)In generalSection 411 of the Surface Transportation Extension Act of 2010 (Public Law 111–147; 124 Stat. 78) is amended— 
(1)by striking the period beginning on October 1, 2010, and ending on March 4, 2011 each place it appears (except in subsection (c)(2)) and inserting fiscal year 2011; and  
(2)in subsection (a) by striking March 4, 2011 and inserting September 30, 2011.  
(b)Authorization of appropriationsSection 411(b)(2) of the Surface Transportation Extension Act of 2010 (124 Stat. 79) is amended by striking 155/365 of.  
(c)Use of fundsSection 411(c) of the Surface Transportation Extension Act of 2010 (124 Stat. 79) is amended— 
(1)in paragraph (2)— 
(A)by striking 155/365 of; and  
(B)by striking the period beginning on October 1, 2010, and ending on March 4, 2011, and inserting fiscal year 2011;  
(2)in paragraph (4)— 
(A)in subparagraph (A)(ii) by striking , except that during such period obligations subject to such limitation shall not exceed 155/365 of the limitation on obligations included in an Act making appropriations for fiscal year 2011; and  
(B)in subparagraph (B)(ii)(II) by striking $271,356,164 and inserting $639,000,000; and  
(3)by striking paragraph (5);  
(d)Extension and flexibility for certain allocated programsSection 411(d) of the Surface Transportation Extension Act of 2010 (124 Stat. 80) is amended— 
(1)by striking 155/365 of each place it appears; and  
(2)in paragraph (4)(A) by striking 2009 and inserting 2010.  
(e)Extension of authorizations under title v of SAFETEA–LUSection 411(e) of the Surface Transportation Extension Act of 2010 (124 Stat. 82) is amended— 
(1)in paragraph (1)(B) by striking 155/365; and  
(2)in paragraph (3)(A) by striking 2009 and inserting 2010.  
(f)Administrative expensesSection 412(a)(2) of the Surface Transportation Extension Act of 2010 (Public Law 111–147; 124 Stat. 83) is amended to read as follows: 
 
(2)$422,425,000 for fiscal year 2011. .  
IIExtension of Highway Safety Programs 
201.Extension of National Highway Traffic Safety Administration highway safety programs 
(a)Chapter 4 highway safety programsSection 2001(a)(1) of SAFETEA–LU (119 Stat. 1519) is amended by striking and $99,795,000 for the period beginning on October 1, 2010, and ending on March 4, 2011. and inserting and $235,000,000 for fiscal year 2011..  
(b)Highway safety research and developmentSection 2001(a)(2) of SAFETEA–LU (119 Stat. 1519) is amended by striking and $45,967,000 for the period beginning on October 1, 2010, and ending on March 4, 2011. and inserting and $108,244,000 for fiscal year 2011..  
(c)Occupant protection incentive grantsSection 2001(a)(3) of SAFETEA–LU (119 Stat. 1519) is amended by striking and $10,616,000 for the period beginning on October 1, 2010, and ending on March 4, 2011. and inserting and $25,000,000 for fiscal year 2011..  
(d)Safety belt performance grantsSection 2001(a)(4) of SAFETEA–LU (119 Stat. 1519) is amended by striking and $52,870,000 for the period beginning on October 1, 2010, and ending on March 4, 2011. and inserting and $124,500,000 for fiscal year 2011..  
(e)State traffic safety information system improvementsSection 2001(a)(5) of SAFETEA–LU (119 Stat. 1519) is amended by striking and $14,651,000 for the period beginning on October 1, 2010, and ending on March 4, 2011. and inserting and $34,500,000 for fiscal year 2011..  
(f)Alcohol-Impaired driving countermeasures incentive grant programSection 2001(a)(6) of SAFETEA–LU (119 Stat. 1519) is amended by striking and $59,027,000 for the period beginning on October 1, 2010, and ending on March 4, 2011. and inserting and $139,000,000 for fiscal year 2011..  
(g)National driver registerSection 2001(a)(7) of SAFETEA–LU (119 Stat. 1520) is amended by striking and $1,748,000 for the period beginning on October 1, 2010, and ending on March 4, 2011. and inserting and $4,116,000 for fiscal year 2011..  
(h)High visibility enforcement programSection 2001(a)(8) of SAFETEA–LU (119 Stat. 1520) is amended by striking and $12,315,000 for the period beginning on October 1, 2010, and ending on March 4, 2011. and inserting and $29,000,000 for fiscal year 2011..  
(i)Motorcyclist safetySection 2001(a)(9) of SAFETEA–LU (119 Stat. 1520) is amended by striking and $2,973,000 for the period beginning on October 1, 2010, and ending on March 4, 2011. and inserting and $7,000,000 for fiscal year 2011..  
(j)Child safety and child booster seat safety incentive grantsSection 2001(a)(10) of SAFETEA–LU (119 Stat. 1520) is amended by striking and $2,973,000 for the period beginning on October 1, 2010, and ending on March 4, 2011. and inserting and $7,000,000 for fiscal year 2011..  
(k)Administrative expensesSection 2001(a)(11) of SAFETEA–LU (119 Stat. 1520) is amended by striking and $10,756,000 for the period beginning on October 1, 2010, and ending on March 4, 2011. and inserting and $25,328,000 for fiscal year 2011..  
202.Extension of Federal Motor Carrier Safety Administration programs 
(a)Motor carrier safety grantsSection 31104(a)(7) of title 49, United States Code, is amended to read as follows: 
 
(7)$209,000,000 for fiscal year 2011. .  
(b)Administrative expensesSection 31104(i)(1)(G) of title 49, United States Code, is amended to read as follows: 
 
(G)$244,144,000 for fiscal year 2011. .  
(c)Grant programsSection 4101(c) of SAFETEA–LU (119 Stat. 1715) is amended— 
(1)in paragraph (1) by striking 2009 and all that follows before the period and inserting 2011;  
(2)in paragraph (2) by striking , 2007 and all that follows before the period and inserting through 2011;  
(3)in paragraph (3) by striking , 2007 and all that follows before the period and inserting through 2011;  
(4)in paragraph (4) by striking 2009 and all that follows before the period and inserting 2011; and  
(5)in paragraph (5) by striking 2009 and all that follows before the period and inserting 2011.  
(d)High-Priority activitiesSection 31104(k)(2) of title 49, United States Code, is amended by striking through 2010 and $6,370,000 for the period beginning October 1, 2010, and ending on March 4, 2011 and inserting through 2011.  
(e)New entrant auditsSection 31144(g)(5)(B) of title 49, United States Code, is amended by striking (and up to $12,315,000 for the period beginning October 1, 2010, and ending on March 4, 2011).  
(f)Commercial driver’s license information system modernizationSection 4123(d)(6) of SAFETEA–LU (119 Stat. 1736) is amended to read as follows: 
 
(6)$8,000,000 for fiscal year 2011. .  
(g)Outreach and educationSection 4127(e) of SAFETEA–LU (119 Stat. 1741) is amended by striking 2010, and all that follows before to carry out and inserting 2010, and 2011.  
(h)Grant program for commercial motor vehicle operatorsSection 4134(c) of SAFETEA–LU (119 Stat. 1744) is amended by striking 2009 and all that follows before to carry out and inserting 2011.  
(i)Motor carrier safety advisory committeeSection 4144(d) of SAFETEA–LU (119 Stat. 1748) is amended by striking March 4, 2011 and inserting September 30, 2011.  
(j)Working group for development of practices and procedures to enhance Federal-State relationsSection 4213(d) of SAFETEA–LU (49 U.S.C. 14710 note; 119 Stat. 1759) is amended by striking March 4, 2011 and inserting September 30, 2011.  
203.Additional programs 
(a)Hazardous Materials Research ProjectsSection 7131(c) of SAFETEA–LU (119 Stat. 1910) is amended by striking through 2010 and $531,000 for the period beginning on October 1, 2010, and ending on March 4, 2011 and inserting through 2011.  
(b)Dingell-Johnson Sport Fish Restoration ActSection 4 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777c) is amended— 
(1)in subsection (a) by striking through 2010, and for the period beginning on October 1, 2010, and ending on March 4, 2011, and inserting through 2011,; and  
(2)in subsection (b)(1)(A) by striking through 2010, and for the period beginning on October 1, 2010, and ending on March 4, 2011, and inserting through 2011,.  
IIIPublic Transportation Programs 
301.Allocation of funds for planning programsSection 5305(g) of title 49, United States Code, is amended by striking 2010, and for the period beginning October 1, 2010, and ending March 4, 2011, and inserting 2011.  
302.Special rule for urbanized area formula grantsSection 5307(b)(2) of title 49, United States Code, is amended— 
(1)by striking the paragraph heading and inserting Special rule for fiscal years 2005 through 2011.—;  
(2)in subparagraph (A) by striking 2010, and the period beginning October 1, 2010, and ending March 4, 2011, and inserting 2011,; and  
(3)in subparagraph (E)— 
(A)by striking the subparagraph heading and inserting Maximum amounts in fiscal years 2008 through 2011.—; and  
(B)in the matter preceding clause (i) by striking In fiscal years 2008 through 2010, and during the period beginning October 1, 2010, and ending March 4, 2011, and inserting In each of fiscal years 2008 through 2011.  
303.Allocating amounts for capital investment grantsSection 5309(m) of title 49, United States Code, is amended— 
(1)in paragraph (2)— 
(A)by striking the paragraph heading and inserting Fiscal years 2006 through 2011.—;  
(B)in the matter preceding subparagraph (A) by striking 2010, and during the period beginning October 1, 2010, and ending March 4, 2011, and inserting 2011; and  
(C)in subparagraph (A)(i) by striking 2010, and $84,931,000 for the period beginning October 1, 2010 and ending March 4, 2011, and inserting 2011;  
(2)in paragraph (6)— 
(A)in subparagraph (B) by striking 2010, and $6,369,000 shall be available for the period beginning October 1, 2010 and ending March 4, 2011, and inserting 2011; and  
(B)in subparagraph (C) by striking 2010, and $2,123,000 shall be available for the period beginning October 1, 2010 and ending March 4, 2011, and inserting 2011; and  
(3)in paragraph (7)— 
(A)in subparagraph (A)— 
(i)by striking (A) Ferry boat systems.— and all that follows through (i) Fiscal years 2006 through 2010.—$10,000,000 shall be available in each of fiscal years 2006 through 2010 and inserting the following: 
 
(A)Ferry boat systems$10,000,000 shall be available in each of fiscal years 2006 through 2011 ;  
(ii)by striking clause (ii);  
(iii)by redesignating subclauses (I) through (VIII) as clauses (i) through (viii), respectively, and moving the text of such clauses 2 ems to the left; and  
(iv)by inserting a period at the end of clause (iv) (as so redesignated);  
(B)in subparagraph (B)— 
(i)by striking $5,732,000 for the period beginning October 1, 2010 and ending March 4, 2011; and  
(ii)by adding after clause (v) the following: 
 
(vi)$13,500,000 for fiscal year 2011. ;  
(C)in subparagraph (C) by striking , and during the period beginning October 1, 2010, and ending March 4, 2011,;  
(D)in subparagraph (D) by striking , and not less than $14,863,000 shall be available for the period beginning October 1, 2010 and ending March 4, 2011,; and  
(E)in subparagraph (E) by striking , and $1,273,000 shall be available for the period beginning October 1, 2010 and ending March 4, 2011,.  
304.Apportionment of formula grants for other than urbanized areasSection 5311(c)(1)(F) of title 49, United States Code, is amended to read as follows: 
 
(F)$15,000,000 for fiscal year 2011. .  
305.Apportionment based on fixed guideway factorsSection 5337 of title 49, United States Code, is amended— 
(1)in subsection (a), in the matter preceding paragraph (1), by striking 2010 and inserting 2011; and  
(2)by striking subsection (g).  
306.Authorizations for public transportation 
(a)Formula and bus grantsSection 5338(b) of title 49, United States Code, is amended— 
(1)by striking paragraph (1)(F) and inserting the following: 
 
(F)$8,360,565,000 for fiscal year 2011. ; and  
(2)in paragraph (2)— 
(A)in subparagraph (A) by striking $48,198,000 for the period beginning October 1, 2010 and ending March 4, 2011, and inserting $113,500,000 for fiscal year 2011;  
(B)in subparagraph (B) by striking $1,766,730,000 for the period beginning October 1, 2010, and ending March 4, 2011, and inserting $4,160,365,000 for fiscal year 2011;  
(C)in subparagraph (C) by striking $21,869,000 for the period beginning October 1, 2010 and ending March 4, 2011, and inserting $51,500,000 for fiscal year 2011;  
(D)in subparagraph (D) by striking $707,691,000 for the period beginning October 1, 2010 and ending March 4, 2011, and inserting $1,666,500,000 for fiscal year 2011;  
(E)in subparagraph (E) by striking $417,863,000 for the period beginning October 1, 2010 and ending March 4, 2011, and inserting $984,000,000 for fiscal year 2011;  
(F)in subparagraph (F) by striking $56,691,000 for the period beginning October 1, 2010 and ending March 4, 2011, and inserting $133,500,000 for fiscal year 2011;  
(G)in subparagraph (G) by striking $197,465,000 for the period beginning October 1, 2010 and ending March 4, 2011, and inserting $465,000,000 for fiscal year 2011;  
(H)in subparagraph (H) by striking $69,856,000 for the period beginning October 1, 2010 and ending March 4, 2011, and inserting $164,500,000 for fiscal year 2011;  
(I)in subparagraph (I) by striking $39,280,000 for the period beginning October 1, 2010 and ending March 4, 2011, and inserting $92,500,000 for fiscal year 2011;  
(J)in subparagraph (J) by striking $11,423,000 for the period beginning October 1, 2010 and ending March 4, 2011, and inserting $26,900,000 for fiscal year 2011;  
(K)in subparagraph (K) by striking $1,486,000 for the period beginning October 1, 2010 and ending March 4, 2011, and inserting $3,500,000 for fiscal year 2011;  
(L)in subparagraph (L) by striking $10,616,000 for the period beginning October 1, 2010 and ending March 4, 2011, and inserting $25,000,000 for fiscal year 2011;  
(M)in subparagraph (M) by striking $197,465,000 for the period beginning October 1, 2010 and ending March 4, 2011, and inserting $465,000,000 for fiscal year 2011; and  
(N)in subparagraph (N) by striking $3,736,000 for the period beginning October 1, 2010 and ending March 4, 2011, and inserting $8,800,000 for fiscal year 2011.  
(b)Capital investment grantsSection 5338(c)(6) of title 49, United States Code, is amended to read as follows: 
 
(6)$2,000,000,000 for fiscal year 2011. .  
(c)Research and university research centersSection 5338(d) of title 49, United States Code, is amended— 
(1)in paragraph (1)— 
(A)in the matter preceding subparagraph (A) by striking $29,619,000 for the period beginning October 1, 2010 and ending March 4, 2011, and inserting $69,750,000 for fiscal year 2011; and  
(B)in subparagraph (A) by striking fiscal year 2009 and inserting each of fiscal years 2009, 2010, and 2011;  
(2)in paragraph (2)(A)— 
(A)in clauses (i), (ii), and (iii) by striking 2009 and inserting 2011; and  
(B)in clauses (v), (vi), (vii), and (viii) by striking and 2009 and inserting through 2011; and  
(3)by striking paragraph (3) and inserting the following: 
 
(3)FundingIf the Secretary determines that a project or activity described in paragraph (2) received sufficient funds in fiscal year 2010, or a previous fiscal year, to carry out the purpose for which the project or activity was authorized, the Secretary may not allocate any amounts under paragraph (2) for the project or activity for fiscal year 2011, or any subsequent fiscal year. .  
(d)AdministrationSection 5338(e)(6) of title 49, United States Code, is amended to read as follows: 
 
(6)$98,911,000 for fiscal year 2011. .  
307.Amendments to SAFETEA–LU 
(a)Contracted paratransit pilotSection 3009(i)(1) of SAFETEA–LU (119 Stat. 1572) is amended by striking 2010, and for the period beginning October 1, 2010, and ending March 4, 2011 and inserting 2011.  
(b)Public-Private partnership pilot programSection 3011 of SAFETEA–LU (49 U.S.C. 5309 note; 119 Stat. 1588) is amended— 
(1)in subsection (c)(5) by striking 2010 and the period beginning October 1, 2010, and ending March 4, 2011 and inserting 2011; and  
(2)in subsection (d) by striking 2010, and for the period beginning October 1, 2010, and ending March 4, 2011 and inserting 2011.  
(c)Elderly individuals and individuals with disabilities pilot programSection 3012(b)(8) of SAFETEA–LU (49 U.S.C. 5310 note; 119 Stat. 1593) is amended by striking March 4, 2011 and inserting September 30, 2011.  
(d)Obligation ceilingSection 3040(7) of SAFETEA–LU (119 Stat. 1639) is amended to read as follows: 
 
(7)$10,507,752,000 for fiscal year 2011, of which not more than $8,360,565,000 shall be from the Mass Transit Account. .  
(e)Project authorizations for new fixed guideway capital projectsSection 3043 of SAFETEA–LU (119 Stat. 1640) is amended— 
(1)in subsection (b), in the matter preceding paragraph (1), by striking 2010, and for the period beginning October 1, 2010, and ending March 4, 2011, and inserting 2011; and  
(2)in subsection (c), in the matter preceding paragraph (1), by striking 2010, and for the period beginning October 1, 2010, and ending March 4, 2011, and inserting 2011.  
(f)Allocations for national research and technology programsSection 3046 of SAFETEA–LU (49 U.S.C. 5338 note; 119 Stat. 1706) is amended— 
(1)in subsection (b) by striking or period; and  
(2)by striking subsection (c) and inserting the following: 
 
(c)Additional appropriationsThe Secretary shall allocate amounts appropriated pursuant to section 5338(d) of title 49, United States Code, for national research and technology programs under sections 5312, 5314, and 5322 of such title for fiscal years 2010 and 2011, in amounts equal to the amounts allocated for fiscal year 2009 under each of paragraphs (2), (3), (5), and (8) through (25) of subsection (a). .  
308.Level of obligation limitations 
(a)Highway categorySection 8003(a) of SAFETEA–LU (2 U.S.C. 901 note; 119 Stat. 1917) is amended— 
(1)by striking and at the end of paragraph (5);  
(2)by striking the period at the end of paragraph (6) and inserting ; and; and  
(3)by striking paragraph (7) and inserting the following: 
 
(7)for fiscal year 2011, $42,469,970,178. .  
(b)Mass transit categorySection 8003(b) of SAFETEA–LU (2 U.S.C. 901 note; 119 Stat. 1917) is amended— 
(1)by striking and at the end of paragraph (5);  
(2)by striking the period at the end of paragraph (6) and inserting ; and; and  
(3)by striking paragraph (7) and inserting the following: 
 
(7)for fiscal year 2011, $10,338,065,000. .  
IVExtension of Expenditure Authority 
401.Extension of expenditure authority 
(a)Highway Trust FundSection 9503 of the Internal Revenue Code of 1986 is amended— 
(1)by striking March 5, 2011 in subsections (b)(6)(B) and (c)(1) and inserting October 1, 2011;  
(2)by striking the Surface Transportation Extension Act of 2010, Part II in subsections (c)(1) and (e)(3) and inserting the Surface Transportation Extension Act of 2011; and  
(3)by striking March 5, 2011 in subsection (e)(3) and inserting October 1, 2011.  
(b)Sport Fish Restoration and Boating Trust FundSection 9504 of the Internal Revenue Code of 1986 is amended— 
(1)by striking Surface Transportation Extension Act of 2010, Part II each place it appears in subsection (b)(2) and inserting Surface Transportation Extension Act of 2011; and  
(2)by striking March 5, 2011 in subsection (d)(2) and inserting October 1, 2011.  
(c)Effective dateThe amendments made by this section shall take effect on March 4, 2011.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
